FIFTH AMENDMENT TO
SERVICE AGREEMENT

This Fifth Amendment (the “Fifth Amendment”) dated as of April 1, 2010 (the
“Effective Date”), by and between VENTIV COMMERCIAL SERVICES, LLC, a New Jersey
limited liability company (“Ventiv”) and CUMBERLAND PHARMACEUTICALS, INC., a
Tennessee corporation (“Client”). Ventiv and Client may each be referred to
herein as a “Party” and collectively, the “Parties".

W I T N E S S E T H:

WHEREAS, Ventiv, as successor in interest to Cardinal Health PTS, LLC, and
Client are parties to that certain Contract Sales and Service Agreement dated as
of May 16, 2006, as amended, by that First Amendment to Contract Sales and
Service Agreement dated as of July 19, 2006, a Second Amendment to Contract
Sales and Service Agreement dated as of June 1, 2007, a Third Amendment to
Contract Sales and Service Agreement dated as of March 26, 2008, and a Fourth
Amendment Contract Sales and Service Agreement dated as of April 1, 2009
(collectively, the “Service Agreement”).

WHEREAS, Ventiv and Client desire to supplement and amend the Service Agreement
as set forth herein.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, it is
agreed as follows:

1. Except as provided in this Fifth Amendment, the terms and conditions set
forth in the Service Agreement shall remain unaffected by execution of this
Fifth Amendment. To the extent any provisions or terms set forth in this Fifth
Amendment conflict with the terms set forth in the Service Agreement, the terms
set forth in this Fifth Amendment shall govern and control. Terms not otherwise
defined herein, shall have the meanings set forth in the Service Agreement.

2. Section 14 of the Service Agreement is amended to provide that the Renewal
Term shall be extended from the Effective Date through June 30, 2010 (the
“Extended Term”). In addition, the Extended Term shall automatically and
continuously extend for additional periods of one month each, until such time as
one Party provides the other Party with forty-five (45) days prior written
notice (it being understood and agreed that the actual termination date shall
not be prior to June 30, 2010).

3. Commencing on the Effective Date, Section I (Fixed Fees) of Schedule 3.1
(Compensation — Implementation Fees, Fixed Fees and Pass-Through Costs and
Billing Terms) is amended to provide for Client to pay Ventiv a fixed monthly
fee as follows:

                  PERIOD   FIXED MONTHLY FEE                      
April 1, 2010 through end of
Extended Term (per month)
  $362,543

                 



4. This Fifth Amendment may be executed simultaneously in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Fifth
Amendment by exchange of facsimile copies bearing the facsimile signature of a
party hereto shall constitute a valid and binding execution and delivery of this
Fifth Amendment by such party. Such facsimile copies shall constitute
enforceable original documents.

5. The terms of this Fifth Amendment are intended by the Parties to be the final
expression of their agreement with respect to the subject matter hereof and may
not be contradicted by evidence of any prior or contemporaneous agreement. The
Parties further intend that this Fifth Amendment constitute the complete and
exclusive statement of its terms and shall supersede any prior agreement with
respect to the subject matter hereof.

1

WHEREFORE, the Parties hereto have caused this Fifth Amendment to be executed by
their duly authorized representatives.

                                                 VENTIV COMMERCIAL SERVICES, LLC
                                      
 
 
By: /s/ Paul Mignon
       
 
       
Name: Paul Mignon
Title: President, inVentiv Selling
Solutions
 
 
CUMBERLAND PHARMACEUTICALS, INC.
 
 
By: /s/ A.J. Kazimi
       
 
       
Name: A.J. Kazimi
Title: CEO

2